AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                               (For Offenses Committed On or After November 1, 1987)



                  Ramon Eladio Vasquez-Colli                                     Case Number: 3:19-cr-5283

                                                                                 Jo Anne T rel
                                                                                 Defendant's Attorney


REGISTRATION NO. 23611508
                                                                                                                   JAN 2 7 2020
THE DEFENDANT:
 cgi pleaded guilty to count(s) I of Superseding Information
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                            ls
                                  (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 cgi Count(s)         l of the information                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •    TIME SERVED                             t--t-f_'o_,__                             ~ys
 cgi Assessment: $10 WAIVED                      cgi Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 cgi Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case



     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, January 27, 2020
                                                                         Date of Imposition of Sentence


Received.:'(/·,- 1 .cvf 1 ~ - - - - -
          ousM                                                           ~~~GRO
                                                                         UNITED STATES MAGISTRATE JUDGE

Clerk's Office Copy                                                                                                           3: l 9-cr-5283
